Citation Nr: 1617830	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to October 2009 with an additional period of unverified active duty for training from June to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted service connection for a lumbar spine disability with an initial 10 percent rating.  This issue was previously before the Board in April 2015, when it was remanded for further development.

Subsequent to the Board's remand, a January 2016 rating decision granted service connection for radiculopathy affecting the left lower extremity with an initial 10 percent rating.  The Board assumes jurisdiction of the initial rating assigned for radiculopathy of the left lower extremity, as it is part and parcel of the Veteran's appeal of the initial rating assigned for his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease & Injuries of the Spine, Note (1) (2015).

The Veteran appeared at a hearing before the undersigned in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015, the Board remanded this matter for a new VA examination to assess the current severity of the Veteran's service-connected lumbar spine disability.  The Veteran was provided a new VA spine examination in September 2015 pursuant to the Board's directives.

In February 2016, the Veteran submitted a statement that indicates his lumbar spine disability has increased in severity since his last examination.  The Veteran reported experiencing protracted severe pain every day since November 2015, finding relief only in a reclined sitting position.  He explained this pain has not only been more frequent, but also of greater intensity.  Private treatment records submitted in March 2016 substantiate the Veteran's report of increased impairment, especially with regard to radiculopathy of the left lower extremity.  Thus, a new examination is necessary to assess the current level of functional impairment of the Veteran's service-connected lumbar spine disability, to include any associated neurological impairment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA spine examination (from an examiner other than the examiner who performed the September 2015 VA examination) to determine the current severity of his service-connected lumbar spine disability, to include radiculopathy of the left lower extremity and any other associated neurological impairment.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

